By Judge Robert G. O’Hara, Jr.
The stipulated and/or undisputed facts are as follows. The defendant, Virginia Power, is a public utility; defendant, Fluor Daniel, Inc., and Westinghouse were contracted by Virginia Power to refuel its Surry Power Station. Plaintiff, Kreinbrock, was an employee of Westinghouse. The refueling was mandated by § 56-234 of the Code of Virginia, specifically requiring defendant, Virginia Power, to provide “treasonably adequate service.” And, in the course of the refueling process, the plaintiff was injured.
In consideration of the foregoing, the Court is of the opinion that the plaintiff was performing work as a part of the defendant’s (Virginia Power) trade, business, or occupation. Under the provisions of § 65.2-302 of the Code of Virginia, the plaintiff was a statutory employee of Virginia Power. The plaintiffs right to recovery is therefore limited to that afforded under Virginia Workers’ Compensation Laws. The Court relied in major part on Henderson v. Central Tel Co. of Va., 233 Va. 377 (1987); Ford v. City of Richmond, 239 Va. 664 (1990); and Roberts v. City of Alexandria, 246 Va. 17 (1993).
Accordingly, the Defendant’s Special Plea will be sustained.